Case 2:19-cv-02336-JTF-tmp Document 90 Filed 08/16/19 Page 1 of 1                   PageID 1529



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


JOHN DOE,                                      )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )           Case No. 2:19-cv-02336-JTF-tmp
                                               )
RHODES COLLEGE,                                )
                                               )
       Defendant.                              )


                       ORDER OF DISMISSAL WITH PREJUDICE


       Before the Court is the parties’ Stipulation of Dismissal, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), filed on August 6, 2019. (ECF No. 88.) The Court, being duly advised, finds that

this action is DISMISSED in its entirety with prejudice.



       IT IS SO ORDERED this 16th day of August 2019.



                                                            s/John T. Fowlkes, Jr.
                                                            JOHN T. FOWLKES, JR.
                                                            United States District Judge
